Exhibit 10.6

FIRST AMENDMENT

TO THE

HEALTH NET, INC. 401(k) SAVINGS PLAN

(As Amended and Restated effective January 1, 2008)

WHEREAS, Health Net, Inc. (the “Company”) heretofore has adopted and maintains
the Health Net, Inc. 401(k) Savings Plan (the “Plan”) for the benefit of its
eligible employees of the Company and certain of its affiliates; and

WHEREAS, the Company desires to amend the Plan as requested by the Internal
Revenue Service as a condition of granting a favorable determination letter to
the Plan.

NOW, THEREFORE, pursuant to the power of amendment contained in Section 15.1 of
the Plan, the Plan is hereby amended, effective as of the dates set forth below:

1. Effective as of January 1, 2008, item 11 of Section 2 of the Plan is hereby
amended by adding the following language to the end thereof to read as follows:

For each Plan Year beginning on or after January 1, 2008, an Eligible Employee’s
Compensation for purposes of Salary Deferral Contributions made pursuant to
Section 4.2 of the Plan shall mean compensation within the meaning of section
415(c)(3) of the Code and the Treasury Regulations issued thereunder.

2. Effective as of January 1, 2007, Section 2 of the Plan is hereby amended by
adding the following new item 13A immediately following item 13 therein to read
as follows:

(13A) Distributee. The term “Distributee” shall mean (i) a Participant, (ii) an
alternate payee (within the meaning of section 414(p)(8) of the Code) with
respect to a Participant under a qualified domestic relations order, (iii) a
surviving Spouse of a Participant or (iv) a Beneficiary of a Participant;
provided, however, that a Beneficiary is permitted to elect to have an Eligible
Rollover Distribution directly transferred pursuant to this subsection only to
an individual retirement account or annuity described in section 408(a) or
(b) of the Code or to an individual retirement account described in section
408A(b) of the Code; provided that, with respect to Plan Years beginning before
January 1, 2010, the Beneficiary meets the requirements of section
408(A)(c)(3)(B) of the Code.

3. Effective as of January 1, 2007, Section 2 of the Plan is hereby amended by
adding the following new item 15A immediately following item 15 therein to read
as follows:

(15A) Eligible Retirement Plan. The term “Eligible Retirement Plan” shall mean:

(i) an individual retirement account described in section 408(a) of the Code;

(ii) a Roth IRA (as defined in Section 408A of the Code), provided that, for
Plan Years beginning before January 1, 2010, the Distributee meets the
requirements of section 408A(c)(3)(B) of the Code;



--------------------------------------------------------------------------------

(iii) an individual retirement annuity described in section 408(b) of the Code;

(iv) an annuity plan described in section 403(a) of the Code;

(v) a qualified trust described in section 401(a) of the Code;

(vi) an annuity contract described in section 403(b) of the Code; or

(vii) an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state which agrees to separately account for
amounts transferred into such plan from this Plan.

This definition of Eligible Retirement Plan shall apply to all Distributees
other than one who is a designated nonspousal Beneficiary of a deceased
Participant. For those Distributees, an Eligible Retirement Plan shall mean only
an individual retirement account or an individual retirement annuity that will
be treated as an inherited IRA under Code Section 402(c)(11).

4. Effective as of January 1, 2007, the first sentence of Section 4.5(c) of the
Plan is hereby amended in its entirety to read as follows:

(c) Definitions and Special Rules. For purposes of this Section, the Plan uses
the current year testing method and the following terms shall have the meaning
set for the below:

5. Effective as of January 1, 2007, Section 4.5(d)(1)(B) of the Plan is hereby
amended in its entirety to read as follows:

(B) Corrective Distributions and Forfeitures. No later than 2 1/2 months after
the end of the Plan Year (or if correction by such date is administratively
impracticable, no later than the last day of the subsequent Plan Year), the
Committee shall cause to be distributed to each affected Participant (i) the
amount of Salary Deferral Contributions to be returned to such Participant
pursuant to subparagraph (A) above, plus any income and minus any loss allocable
thereto, and any corresponding Matching Contributions, plus any income and minus
any loss allocable thereto, shall be forfeited. The amount of any income or loss
allocable to any such reductions to be so distributed or forfeited shall be
determined by the Committee in accordance with Treasury Regulations
Section 1.402(g)-1(e)(5)(ii). Any amounts forfeited pursuant to this paragraph
shall be treated in the same manner as forfeitures described in Section 8.3(c).
The amount of Salary Deferral Contributions (and income or loss allocable
thereto) to be distributed to a Participant hereunder shall be reduced by any
Salary Deferral Contributions previously distributed to such Participant
pursuant to Section 4.3 in order to comply with the limitations of section
402(g) of the Code. The unadjusted amount of any such reductions so distributed
or forfeited shall be treated as “annual additions” for purposes of Section 7.5
relating to the limitations under section 415 of the Code.

 

2



--------------------------------------------------------------------------------

6. Effective as of January 1, 2007, Section 4.5(d)(2)(B) of the Plan is hereby
amended in its entirety to read as follows:

(B) Corrective Distributions and Forfeitures. With respect to the Matching
Contributions to be reduced on behalf of Participants who are highly compensated
Employees as described in subparagraph (2)(A) above, the Committee shall cause
to be distributed within 2 1/2 months after the end of the Plan Year for which
the adjustment is made, if possible, but no later than the last day of the
subsequent Plan Year, the portion of such Matching Contributions, plus any
income and minus any loss allocable thereto, in which the Participant would be
vested if he or she terminated employment on the last day of such Plan Year (or
earlier if such Participant actually terminated employment at any earlier date),
and the portion of such Matching Contributions in which the Participant would
not be vested, plus any income and minus any loss allocable thereto, shall be
forfeited. The amount of any income or loss allocable to any such reductions to
be so distributed or forfeited shall be determined pursuant to Treasury
Regulations Sections 1.401(k)-2(b)(2)(iv)((C) and 1.401(m)-2(b)(2)(iv)(B). Any
amounts forfeited pursuant to this paragraph shall be treated in the same manner
as forfeitures described in Section 8.3(c). The unadjusted amount of any such
reductions so distributed shall be treated as “annual additions” for purposes of
Section 7.5 relating to the limitations under section 415 of the Code.

7. Effective as of January 1, 2007, Section 5.1 of the Plan is hereby amended in
its entirety to read as follows:

Section 5.1 Requirements for Rollover Contributions. If an Employee receives an
“Eligible Rollover Distribution,” as defined below, from an Eligible Retirement
Plan, then such Employee may contribute to this Plan an amount not in excess of
the Eligible Rollover Distribution. An Employee may make a Rollover Contribution
pursuant to this Article prior to the date on which he or she satisfies the
eligibility requirement described in Section 3.1.

Eligible Rollover Distribution. The term “Eligible Rollover Distribution” shall
mean any distribution of all or any portion of a Participant’s Accounts to a
Distributee; provided, however, that Eligible Rollover Distribution shall not
include any distribution:

(i) that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s Beneficiary;

(ii) that is paid for a specified period of ten years or more;

(iii) that is part of a series of distributions during a calendar year to the
extent that such distributions are expected to total less than $500 or a total
lump sum distribution which is equal to less than $200, as described in Treasury
Regulation Section 1.401(a)(31)-1, Q/A-11;

(iv) to the extent such distribution is required under Code Section 401(a)(9) of
the Code;

 

3



--------------------------------------------------------------------------------

(v) to the extent such distribution is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), except that amounts distributed from a
Participant’s After-Tax Account shall be considered an “Eligible Rollover
Distribution” under subsection (i) if such amounts are transferred to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or, effective January 1, 2007, to a qualified defined contribution
plan described in sections 401(a) or 403(a) of the Code, a tax-sheltered annuity
described in section 403(b) of the Code or a qualified defined benefit plan
described in Section 401(a) of the Code that agrees to keep a separate
accounting of the amounts distributed from his Participant’s After-Tax
Contributions Account from the amounts distributed from his Accounts which are
includible in gross income; or

(vi) that is made on account of Hardship under Section 8.2(c).

8. Effective as of January 1, 2007, the last paragraph of Section 8.5(c) of the
Plan is hereby amended in its entirety to read as follows:

This section and the distributions made hereunder shall be administered in
accordance with section 401(a)(9) of the Code and the regulations promulgated
thereunder as set forth in Section 8.9.

9. Effective as of January 1, 2007, Section 8.5(d) of the Plan is hereby amended
in its entirety to read as follows:

(d) Direct Rollover Option. In the case of a distribution that is an Eligible
Rollover Distribution, as defined in Section 5.1, a Distributee may elect that
all or any portion of such distribution to which he or she is entitled shall be
directly transferred from the Plan to an Eligible Retirement Plan.

10. Effective as of January 1, 2007, Article 8 of the Plan is hereby amended to
add the following new Section 8.9 to the end thereof to read in its entirety as
follows:

Section 8.9. - Minimum Required Distributions.

(a) General Rules.

(i) Precedence. The requirements of this Section 8.9 will take precedence over
any inconsistent provisions of the Plan.

(ii) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 8.9 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9).

(b) Time and Manner of Distribution.

(i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

4



--------------------------------------------------------------------------------

(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

1 If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in this Section 8.9, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 1/2, if
later.

2 If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then, except as provided in this Section 8.9, distributions to the
designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

3 If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

4 If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 8.9(b)(ii), other than
Section 8.9(b)(ii)1, will apply as if the surviving spouse were the Participant.

For purposes of this Section 8.9(b)(ii) and Section 8.9(d), unless
Section 8.9(b)(ii)4 applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 8.9(b)(ii)4 applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1. If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1), the date distributions
are considered to begin is the date distributions actually commence.

(iii) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 8.9(c) and 8.9(d) of
this Section 8.9. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.

 

5



--------------------------------------------------------------------------------

(c) Required Minimum Distributions During Participant’s Lifetime.

(i) Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

1 the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

2 if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 8.9(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

(d) Required Minimum Distributions After Participant’s Death.

1 Death On or After Date Distributions Begin.

A Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

6



--------------------------------------------------------------------------------

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

B No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

2 Death Before Date Distributions Begin.

A Participant Survived by Designated Beneficiary. Except as provided in this
Section 8.9, if the Participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account balance by the
remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in Section 8.9(a).

B No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

C Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1, this Section 8.9(d)
will apply as if the surviving spouse were the Participant.

(e) Definitions.

1 Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 8.6 of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury regulations.

 

7



--------------------------------------------------------------------------------

2 Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 8.9(d)2. The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

3 Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury regulations.

4 Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

5 Required Beginning Date. The date specified in Section 8.4(c)(4) of the Plan.

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be executed
by its duly authorized officer this 8 day of June, 2010.

 

HEALTH NET, INC. By:  

/s/ Karin D. Mayhew

  Karin D. Mayhew Its:  

Senior Vice President,

Organization Effectiveness

 

 

8